IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                       NO. AP-75,967



                           GERALD MARSHALL, Appellant

                                               v.

                                 THE STATE OF TEXAS

            ON DIRECT APPEAL FROM A MOTION TO RECUSE
         FILED IN CAUSE NO. 948591 IN THE 180 TH DISTRICT COURT
                           HARRIS COUNTY

       Per Curiam.

                                        OPINION

       This is a direct appeal of the denial of a motion to recuse filed in the 180 th District

Court of Harris County, Cause No. 948591, styled The State of Texas v. Gerald Marshall.

Appellant’s appeal is untimely and is, therefore, dismissed.

Do not publish
Delivered: October 8, 2008